Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Objection
The specification and/or the drawings are objected to because page 5, line 23 refers to an “insert 21…shown in Figure 2”.  However, no feature 21 is on Figure 2.

  Claim Interpretation
The instant claims are directed to a device “for use in the manufacture of a single crystal component by a hot isostatic pressing process”.  This is considered to be functional language which does not serve to limit the scope of the claims, which are directed to a device comprising specified parts. "[A]pparatus claims cover what a device is, not what a device does"; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) [emphasis in original].  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim; see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).   Claims 9 and 10 recite only limitations on the single crystal components.  It is well-settled that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims"; see In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Rejections – 35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) It is unclear what portion(s) of the insert fixture are constructed from one or more of the materials recited in claim 2.  Clarification is required.
b) The language in claim 2 is inconsistent with the disclosure in the specification.  Page 6, lines 23-24 states the “fixture may be constructed from titanium zirconium molybdenum and/or molybdenum lanthanum oxide”, i.e. does not separately recite “molybdenum alloy” and “lanthanum oxide” as in claim 2.  Applicant is advised to carefully review the specification and claims and make any appropriate changes.
c) At the end of claim 5, the term “the basket” lacks proper antecedent basis.

			Allowable Subject Matter
Claims 1, 3, 4 and 6-10 are allowable over the prior art of record.  Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record (including the art cited on the attached PTO-892 and SB/08 forms), whether taken alone or in any combination, discloses or suggests an insert fixture including a base, mounting brackets and separators, with the separators including grid portions and divider portions constructed in a manner as specified in independent claim 1.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 13, 2022